Citation Nr: 0424302	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for labyrinthine 
dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Member of the Board in Las Vegas, Nevada.  A 
transcript of this hearing is associated with the claims 
folders. 


REMAND

The veteran contends that he presently has a seizure disorder 
and labyrinthine dysfunction.  He asserts that these are two 
distinct disabilities and that each one is either related 
directly to inservice acoustic trauma as a tank commander or 
secondary to his service-connected bilateral hearing loss 
disability.  

The veteran's service medical records are silent for any 
finding or diagnosis of a seizure disorder and/or 
labyrinthine dysfunction.  Following active duty, the veteran 
complained of being dizzy following a motor vehicle accident 
in December 1977.  Subsequent VA and private medical records 
note a history of seizure disorder, dizzy spells, basilar 
migraines, and vertigo.  

However, these post service treatment records do not provide 
an opinion as to the etiology of these problems.  
Accordingly, on Remand, the veteran should be afforded a VA 
examination to ascertain the etiology of any present seizure 
disorder and labyrinthine disorder.  In this regard, the 
Board notes that the veteran submitted a March 2004 statement 
from his private physician who noted that the veteran's 
hearing continued to deteriorate and the veteran had episodic 
vertigo (probably atypical migraine).  However, the 
physician, while noting that the veteran's hearing loss was 
probably due to service, proffered no opinion as to the 
relationship, if any, between the veteran's seizure disorder 
and/or labyrinthine disorder and active duty.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The veteran should be requested to 
submit any pertinent evidence in his 
possession and to provide the names and 
addresses of any medical care providers 
who have treated or evaluated him for his 
alleged seizure disorder and labyrinthine 
dysfunction since April 2003.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present seizure disorder.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed. 

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions:

Does the veteran presently have a 
seizure disorder?  If so, is it at 
least as likely as not that the 
seizure disorder is etiologically 
related to inservice acoustic trauma 
or was caused or chronically 
worsened by the service-connected 
hearing loss disability? 

The supporting rationale for all opinions 
expressed must also be provided.

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present labyrinthine disorder.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed. 

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions:

Does the veteran presently have a 
labyrinthine disorder?  If so, is it 
at least as likely not that his 
labyrinthine disorder is 
etiologically related to inservice 
acoustic trauma or was caused or 
chronically worsened by the service-
connected hearing loss disability?

The supporting rationale for all opinions 
expressed must also be provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Then, the RO should adjudicate the 
veteran's claims on a de novo basis.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



